DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2020 was considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 3: [305] and [307] are missing from specification
Fig. 5: “DDR” ([503]), “SSD” ([505]), and “eMMC” ([507]) labels are inconsistent with labeling in specification.  Also [510] explanation is missing from specification.
Fig. 6: explanation of label [600] is missing from specification
Fig. 7: Label of [700] (“CPU”) is inconsistent with what is given in specification for [700] (“MPU”). Mention of [704] (“Disk” ) is missing from specification. Mention of [716] (“Touch Screen”) is missing from specification. Mention of [718] (“Peripherals”) is missing from specification.
Fig. 9: [901], [905] are not explained in specification. Neither are [910] or [920].”Hash of the previous block” is given for [957], not [917]. [903] is not in specification either. 
Fig. 9: none of the elements on the right-hand side of the figure are mentioned in the specification except for [957] “Previous Block Hash”.
Fig. 10: [1000] is not mentioned in specification. The lines from the label numbers pointing to the contents are almost invisible and should be thicker. [1043] is not mentioned in specification. [1019] is not mentioned in the specification. Neither [1017] nor [1015] is mentioned in the specification. 
Fig. 11: Network socket [1111] has been listed as Network socket [1011] in specification (pg. 23 line 14). [1175] is pictured but is not identified in the specification. Similarly for [1191] (“Applications”) and [1193](“Follower”)
Fig. 12A: S1213 is not discussed in the specification. Neither are S1223, S1225, S1239, S1241, S1243, or S1245. 
Fig. 12B: “Request for Block” [1251],[S1257], and [S1263] are not mentioned in the specification. Neither are “Store updated blockchain” [S1297], [“S1201”], and [“S1205”].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters [S1201] and [S1205] are both used for different steps in Fig. 12A and Fig. 12B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Pg. 23: Network socket [1111] has been listed as Network socket [1011] in specification (pg. 23 line 14).
Pg. 23-24: Proxy layer description does not contain mention of MAVProxy [1131] or POSLinkProxy [1133], although MAVLink protocol and ROSLink protocol both are. 
Pg. 24: lines 10-11 reference to Cloud Manager 851, which does not seem to exist in any diagram. 
Pg. 25: line 14 contains a reference to “Pautasso et al.” but the complete reference itself is not provided. 
Pg. 27: line 7 mentions “…in S1203, S1207, S1209…” which should be “…in S1203, S1207, S1211…”
Appropriate correction is required.

Claim Objections
Claim 1 refers to “at least one UAV client device” in the 4th clause and the 6th clause. It is ambiguous as to whether these are different devices or the same device.  For purposes of examination, they are assumed to be the same device. 
Claim 1 (4th subclause of last clause) refers to “…for each received message and sent commands as new transactions,…” This would seem to indicate that a new block is only created after a) a message is received from the UAV, and b) multiple commands are sent to the UAV.  For purposes of examination, it is assumed that the clause reads: “….for each received message and sent command as a new transaction…”.
Claim 2: the reference to “Web services” in the claim seems to be a typographical error since the only reference in the specification is to “Web Services”.  For purposes of examination, it is assumed that the claim refers to “Web Services”. 
Claim 3: The element “the status of the at least one UAV” lacks antecedent basis.  For purposes of examination, it is assumed that this is “a status of the at least one UAV”.
Claim 11: “the sender of each of the received messages” should be amended to “a sender of each of the received messages”.
Claim 12: dependent claim 12 depending on claim 11 refers to “the controlling the UAV” but the element in claim 11 is “at least one UAV”.  For purposes of examination it is assumed that the element in claim 12 is “the controlling the at least one UAV”.
Claim 12:  the reference to “Web services” in the claim seems to be a typographical error since the only reference in the specification is to “Web Services”.  For purposes of examination, it is assumed that the claim refers to “Web Services”. 
Claim 18: claim mentions “the cloud-based management service”, but the element in claim 11 which this seems to link back to is “a cloud service”. Are these the same or different services?  For purposes of examination, “the cloud-based management service” is assumed to be “the cloud service”. 
Also, in claim 18, a reference is made to “a consensus algorithm”.  It is unclear whether this is the same consensus algorithm which is referred to in claim 11, or a different one. For purposes of examination, it is assumed that the “a consensus algorithm” referred to in claim 18 is the same as that in claim 11 and should be replaced by “the consensus algorithm”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11-13, and 17-19  is/are rejected under 35 U.S.C. 102 (a)(1) as being clearly anticipated by US 2018/0270244 Al (Kumar et al., hence Kumar).
As for claim 1, Kumar teaches a secure system for control of at least one unmanned aerial vehicle (UAV), comprising: (Figs. 2,3.  Exemplary UAV system 100.) a cloud service; (Figs. 8, 9)
and a ground control station, wherein the cloud service includes a cloud-based management service having at least one UAV client device, the cloud-based management service comprising processing circuitry configured to control communications between the cloud service, the ground control station and the at least one UAV; (cloud [850] in Fig. 8, ground control stations [854C] or [854B]; UAV client device  is UAV control 140: "Communication interface 130 is shown providing an interface between UAV 110 and UAV control 140, which may be a remote-control device or system (e.g., a ground control station).[0020])
and control and monitor the at least one UAV by way of a corresponding said at least one UAV client device that receives messages from the at least one UAV, sends commands to the at least one UAV, (Fig. 1: UAV control 140,Communication interface 130 is shown providing an interface between UAV 110 and UAV control 140, which may be a remote-control device or system (e.g., a ground control station).[0020])
verifies the sender of each of the received messages, (verification of UAV identity using token and public key [0049] Also: "In step 514, a computing node in the computing platform 300 determines a validity of the received transaction data." [0052].)
creates a new block for each received message and sent commands as new transactions, including performs a consensus algorithm for the new block, ("The blockchain comprises one or more data blocks that respectively represent one or more transactions associated with a UAV...In step 504, a data block is added to the blockchain in response to determining that transaction data associated with the at least one data block is valid."[0045]. "At step 526, the validation outputs generated by the validating peers are received by a consensus algorithm."[0060] )
determines a consensus to validate the new block, ([0029],[0056], [0060],[0061]) and updates a blockchain with the validated new block. ([0029], "At step 528, it is determined if consensus has been reached. If yes, a new block is written to the blockchain at step 530."[0061])
As for claim 2, Kumar also teaches wherein the processing circuitry is configured to control the UAV by sending commands via Web services through the corresponding UAV client device. ([0099] Fig. 8, mention of web services; Fig. 8 where any of 854A-C are being interpreted as a UAV client device.)
As for claim 3, Kumar also teaches wherein the UAV client device maintains the status of the at least one UAV, and wherein the status of the at least one UAV is updated in the UAV client device whenever a message is received from the at least one UAV. ("Similarly, the health, status, condition, behavior, etc. of the UAV may be monitored by querying the blockchain of the UAV."[0069]. If the cloud system shown in Fig. 8 is used to help implement the system  one of 854A-C can be interpreted as a UAV client device through which a UAV can be monitored.)
As for claim 7, Kumar also teaches wherein the processing circuitry further stores the updated blockchain in cloud storage for the UAV client device. (Figs 1 and 2 show a collection of computing nodes, each of which will maintain the same updated blockchain for the UAV [0053]. One embodiment [Figs. 7-8] has the computing nodes implemented in a cloud computing environment [0073]-[0074].)
As for claim 8, Kumar also teaches wherein the cloud-based management service includes a shared blockchain proof of work engine that performs the consensus algorithm for each UAV client to create the new block. ("In another embodiment, the validating peers may be based on a permission-less blockchain technology, where the validating peers establish a validity of the transaction and generate a new block via a "proof-of-work" principle."[0056]. Blockchain computation being carried out on cloud [0104])
As for claim 9, Kumar also teaches wherein each UAV client device includes a blockchain proof of work engine to perform the consensus algorithm for the new block. (“In another embodiment, the validating peers may be based on a permission-less blockchain technology, where the validating peers establish a validity of the transaction and generate a new block via a proof-of-work" principle."[0056].)
As for claim 11, Kumar teaches a method of secure control of at least one unmanned aerial vehicle (UAV), comprising:  (Figs 5A-C, 6.) 
controlling the at least one UAV by way of a corresponding UAV client device in a cloud service, including receiving messages from the at least one UAV; (If the cloud system shown in Fig. 8 is used to help implement the system,  one of 854A-C can be interpreted as a UAV client device.)
sending commands to the at least one UAV; (Fig. 1: UAV control 140, Communication interface 130 is shown providing an interface between UAV 110 and UAV control 140, which may be a remote-control device or system (e.g., a ground control station)[0020].
verifying the sender of each of the received messages, (verification of UAV identity using token and public key [0049] Also: "In step 514, a computing node in the computing platform 300 determines a validity of the received transaction data." [0052])
creating a new block for each received message and sent commands as new transactions, including performing a consensus algorithm for the new block, ("The blockchain comprises one or more data blocks that respectively represent one or more transactions associated with a UAV...In step 504, a data block is added to the blockchain in response to determining that transaction data associated with the at least one data block is valid."[0045]; "At step 526, the validation outputs generated by the validating peers are received by a consensus algorithm."[0060])
determining a consensus to validate the new block, ([0029], [0056], [0060],[0061]) and updating a blockchain with the validated new block. ([0029], "At step 528, it is determined if consensus has been reached. If yes, a new block is written to the blockchain at step 530."[0061])
As for claim 12, Kumar also teaches wherein the controlling the UAV is by way of commands sent via Web services through the corresponding UAV client device ([0099] Fig. 8, mention of web services; Fig. 8 where any of 854A-C are being interpreted as a UAV client device.)
As for claim 13, Kumar also teaches maintaining in the UAV client device the status of the at least one UAV; and updating the status of the at least one UAV in the UAV client device whenever a message is received from the at least one UAV. ("Similarly, the health, status, condition, behavior, etc. of the UAV may be monitored by querying the blockchain of the UAV."[0069]. If the cloud system shown in Fig. 8 is used to help implement the system  one of 854A-C can be interpreted as a UAV client device through which a UAV can be monitored.)
As for claim 17, Kumar also teaches storing the updated blockchain in cloud storage for the UAV client device. (Figs 1 and 2 show a collection of computing nodes, each of which will maintain the same updated blockchain for the UAV [0053]. One embodiment [Figs. 7-8] has the computing nodes implemented in a cloud computing environment [0073]-[0074].)
As for claim 18, Kumar also teaches wherein the determining a consensus includes performing, by a shared blockchain proof of work engine of the cloud-based management service, a consensus algorithm for each UAV client to create the new block. ("In another embodiment, the validating peers may be based on a permission-less blockchain technology, where the validating peers establish a validity of the transaction and generate a new block via a "proof-of-work" principle."[0056]. Blockchain computation being carried out on cloud [0104])
As for claim 19, Kumar also teaches wherein the determining a consensus includes performing, by a blockchain proof of work engine of each UAV client device, a consensus algorithm for the new block. (“In another embodiment, the validating peers may be based on a permission-less blockchain technology, where the validating peers establish a validity of the transaction and generate a new block via a proof-of-work" principle."[0056].)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied to claim 1 above, and further in view of “A Service-Oriented Cloud-Based Management System for the Internet-of-Drones” by A. Koubaa et al., hence NPL-Koubaa)
As for claim 4, Kumar does not specifically mention wherein the UAV client device includes an interface to access and modify parameters of the at least one UAV.  However, NPL-Koubaa teaches wherein the UAV client device includes an interface to access and modify parameters of the at least one UAV.  (the Web ground station can act as the UAV client device: "the Web ground station allows the user to change the flight mode, arm/disarm the drone, take-off' and landing, navigate to a waypoint in a guided mode, load and save a mission, execute a mission in autonomous mode, and return to launch." pg. 334.) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have included the UAV client device interface of Koubaa in the system of Kumar.  The motivation would have been to provide for interaction between the user and the UAV. 
As for claim 14, Kumar, as modified, teaches modifying parameters of the at least one UAV using an interface provided in the UAV client device.  (NPL-Koubaa:  "the Web ground station allows the user to change the flight mode, arm/disarm the drone, take-off' and landing, navigate to a waypoint in a guided mode, load and save a mission, execute a mission in autonomous mode, and return to launch." pg. 334.)

Claims 5-6, 10, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied to claim 1 above, and further in view of “Blockchain-base structures for a secure and operated network of semi-autonomous Unmanned Aerial Vehicles” by A. Kuzmin et al., hence NPL-Kuzmin.
As for claim 5, Kumar, as modified, mentions the existence of UAV sensors ("Any event or information related to the UAV may be tracked and added to the UAV blockchain. For example, the UAV blockchain may further include information on presence, activation, and/or capabilities of UAV sensors (e.g., wavelength sensitivity, sensor types such as, e.g., thermal and/or chemical, and sensor resolution), actuators, software versions (e.g., collision avoidance software), communication features, etc."[0050] ) but does not specifically mention [receiving] sensor data from the at least one UAV to identify an event and creates a transaction for the received sensor data. However, NPL-Kuzmin teaches [receiving] sensor data from the at least one UAV to identify an event and creates a transaction for the received sensor data. "...each UAV in the UAVNet is a Blockchain node, has onboard functionality for creating and reading transactions from the block, as well as communication tools for exchanging transactions with other UAVs." (abstract) “ one of the data types in UAVNet is listed as "Sensors/LIDAR's data" pg. 34, and "Each of the Data types can be written and updated in the block of Blockchain for reading for decision purposes"(pg. 34)) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have included the data types (“including Sensors/LIDAR’s data”) and data handling of NPL-Kuzmin in the system of Kumar.  The motivation would have been, as NPL-Kuzmin mentions, to guard against forgery of any of the data which might cause significant negative consequences.
As for claim 6, Kumar, as modified so far, does not specifically teach wherein the processing circuitry further transmits the updated blockchain to the UAV. (The updated blockchain is distributed to all computing nodes, [0053] but they are not specifically identified as being UAVs.)  However NPL-Kuzmin teaches wherein the processing circuitry further transmits the updated blockchain to the UAV. (NPL-Kuzmin: "Since each UAV has a copy of a Blockchain on its board will be able to autonomously complete its route, regardless of other elements of UAVNet." Pg. 34 )  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have included UAVs as entities needing to receive an updated blockchain, as taught by NPL-Kuzmin, in the system of Kumar .  The motivation would have been, as NPL-Kuzmin mentions above, so that the UAV could autonomously complete its route.
As for claim 10, Kumar, as modified, teaches wherein the UAV includes a blockchain proof of work engine to perform the consensus algorithm for the new block. (NPL-Kuzmin: "This paper presents a concept of application, where each UAV in the UAVNet is a Blockchain node, has on board functionality for creating and reading transactions from the block, as well as communication tools for exchanging transactions with other UAVs." (abstract). It would be obvious to one of ordinary skill in the art that having the functionality for creating a block on a UAV would ordinarily include a proof of work engine as well, since as presently standard, no block is created without being verified by using a proof of work algorithm. Proof of stake is the other mechanism by which blockchains could conceivably be verified but remains less used. (See NPL-Aggarwal for a blockchain UAV network which uses proof of stake for validation.) )
As for claim 15, Kumar, as modified, teaches receiving sensor data from the at least one UAV to identify an event and the corresponding UAV client device creates a transaction for the received sensor data. (NPL-Kuzmin: "...each UAV in the UAVNet is a Blockchain node, has onboard functionality for creating and reading transactions from the block, as well as communication tools for exchanging transactions with other UAVs." (abstract) “ one of the data types in UAVNet is listed as "Sensors/LIDAR's data" pg. 34, and "Each of the Data types can be written and updated in the block of Blockchain for reading for decision purposes"(pg. 34)) 
As for claim 16, Kumar, as modified, teaches transmitting the updated blockchain to the UAV. (NPL-Kuzmin: "Since each UAV has a copy of a Blockchain on its board will be able to autonomously complete its route, regardless of other elements of UAVNet." Pg. 34; also see Fig. 3 (2) which shows the blockchain distributed among the UAVs and also on the ground.) 
As for claim 20, Kumar, as modified, teaches wherein the determining a consensus includes performing, by a blockchain proof of work engine of the UAV, a consensus algorithm for the new block. (NPL-Kuzmin: "This paper presents a concept of application, where each UAV in the UAVNet is a Blockchain node, has on board functionality for creating and reading transactions from the block, as well as communication tools for exchanging transactions with other UAVs." (abstract). It would be obvious to one of ordinary skill in the art that having the functionality for creating a block on a UAV would ordinarily include a proof of work engine as well, since as presently standard, no block is created without being verified by using a proof of work algorithm. Proof of stake is the other mechanism by which blockchains could conceivably be verified but remains less used. (See NPL-Aggarwal for a blockchain UAV network which uses proof of stake for validation.) )
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/SZE-HON KONG/Primary Examiner, Art Unit 3661